Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In re CMS LCD Complaint:

Category III CPT Codes (L25275)
Contractor: National Government Services, Inc.
Docket No. C-12-1019
Decision No. CR2663

Date: November 9, 2012

DECISION DISMISSING LCD COMPLAINT

An aggrieved Medicare beneficiary (Aggrieved Party) challenges portions of the Local
Coverage Determination (LCD) titled “Category III CPT Codes (L25275)” issued by the
Medicare contractor, National Government Services, Inc. This LCD precludes Medicare
reimbursement for the Minimally Invasive Lumbar Decompression (MILD) medical
procedure. For the reasons discussed below, I dismiss the Aggrieved Party’s complaint
as unacceptable.

Discussion

I find the Aggrieved Party’s complaint is unacceptable and must be dismissed
because it does not include a written statement from his “treating physician”
declaring that he needs the service that is the subject of the LCD.

On July 2, 2012, the Aggrieved Party requested through counsel that the LCD at issue be
reviewed for Medicare reimbursement eligibility pursuant to 42 C.F.R. Part 426.

The Centers for Medicare & Medicaid Services (CMS) administers the Medicare
program (Social Security Act (Act) §§ 1102, 1871, 1874) and contracts with carriers and
intermediaries (Medicare contractors) to act on its behalf in determining and making
payments to providers and suppliers of Medicare items and services. Act §§ 1816, 1842.
To this end, Medicare contractors issue written determinations, called LCDs, addressing
whether, on a contractor-wide basis, a particular item or service is covered. Act
§ 1869(f)(2)(B); see also 42 C.F.R. § 400.202.

A Medicare beneficiary who has been denied coverage for an item or service based on an
LCD may challenge that LCD before an administrative law judge (ALJ). The Medicare
beneficiary initiates the review by filing a written complaint that meets the criteria
specified in the governing regulations. 42 C.F.R. §§ 426.400; 426.410(b)(2). I have no
authority to review the merits of an “unacceptable complaint.” See 42 C.F.R.

§§ 426.405(d)(7); 426.410(c)(2).

To be acceptable, the complaint must include a written statement from the Aggrieved
Party’s treating physician declaring that the beneficiary needs the service that is the
subject of the LCD. 42 C.F.R. § 426.400(c)(3). In his initial filing, the Aggrieved Party
submitted a statement from Dr. Sayed Wahezi as his treating physician’s statement. In
Dr. Wahezi’s initial statement, it was clear that he reviewed the Aggrieved Party’s
medical record and performed the MILD procedure on him. After reviewing the
complaint I issued an Acknowledgement of Receipt of Acceptable Complaint based on
my evaluation required pursuant to 42 C.F.R. § 426.410(b), (c), and (d).

Upon further review, after considering that Dr. Wahezi did not claim to be the Aggrieved
Party’s primary clinician responsible for his overall care, I questioned whether Dr.
Wahezi fully met the legal requirements of a treating physician. Therefore, on September
7, 2012, Lissued a Notice of Unacceptable Complaint and Opportunity to Amend
Complaint and explained it was unclear whether the complaint complied with the treating
physician requirement. I specifically explained that the beneficiary’s treating physician is
defined as “the physician who is the beneficiary’s primary clinician with responsibility
for over-seeing the beneficiary’s care and either approving or providing the service at
issue in the challenge.” See 42 C.F.R. § 426.110.

I also referenced the final rule’s analysis and response to public comments concerning a
revision of this section, where the Secretary of the U.S. Department of Health and Human
Services explained that, “we continue to believe that the beneficiary’s treating
physician—not any treating physician—is best suited to determine ‘in need’ status both
because he or she is the primary caregiver and also is responsible for the beneficiary’s
overall care.” 68 Fed. Reg. 63,692, 63,696 (Nov. 7, 2003)(emphasis added).

By submission dated September 26, 2012, the Aggrieved Party submitted an amended
statement from Dr. Wahezi. Dr. Wahezi stated that, “[s]ince October 6, 2011, I have
been the physician with primary responsibility for treating [the Aggrieved Party’s]
lumbar spinal stenosis with neurogenic claudication . . . [and after a variety of treatments]
I performed the MILD procedure on [the Aggrieved Party].”
Based on his statements, and assuming the facts he alleges are all true, I still find Dr.
Wahezi’s role as a physician clearly limited to treatment of the Aggrieved Party’s lumbar
spinal stenosis condition. His statements do not establish him as the Aggrieved Party’s
primary clinician responsible for his overall care, and therefore he does not meet the legal
definition of a “treating physician.” Accordingly, I must issue a decision dismissing this
complaint as unacceptable pursuant to 42 C.F.R. § 426.410(c)(2).

/s/
Joseph Grow
Administrative Law Judge

